Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13, 16, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bratina (WO 2020/104510 which claims benefit to DE102018129264 filed 11/21/18).
In re claims 1, 2, and 10, Bratina discloses an eddy current brake (see [0124]) for a steer-by-wire steering system (20) of a vehicle that includes a steering wheel (10), the eddy current brake comprising magnets (15, see [0119]) and a magnet carrier (12), wherein the eddy current brake is connected in a force-transmitting manner to an axle (28) to which the steering wheel is connected, and to the steering wheel, in a force-transmitting manner as shown in Figure 1.  
In re claims 3 and 11, Bratina further discloses wherein a gear mechanism (29) is provided in a force-transmitting manner between the eddy current brake and an axle (28) of the motor vehicle.  
In re claims 4 and 12, Bratina further discloses wherein magnets of the eddy current brake are connected to the axle in a force-transmitting manner (through steering column 24).  
In re claims 5 and 13, Bratina further discloses wherein a plurality of magnets are arranged along a periphery of a magnet carrier (ring, see [0126], “Permanent magnets and a metal ring”) of the steer-by-wire steering system with alternatingly changing polarity for each adjacent one of the magnets (see [0119], “formed from a plurality of permanent magnet elements, each of which adjoins one another in a counterpolar manner”).  
In re claims 8 and 16, Bratina further discloses wherein a housing (34, 35) of the eddy current brake is constructed in such a manner that eddy currents which bring about a braking action are induced in the housing.  
In re claims 9 and 17, Bratina further discloses wherein a steering angle sensor (see [0130]) is provided to detect magnetic fields of magnets of the eddy current brake (angle/position sensor used to control the eddy current brake by controlling the magnetic field).  

Allowable Subject Matter
Claims 6-7 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein at least two metal disks are provided in front of and behind the magnet carrier, respectively” and “wherein a plurality of metal disks and a plurality of magnet carriers are provided in a row one behind the other” are not anticipated or made obvious by the prior art of record in the examiner’s opinion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach eddy current systems of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611               


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611